DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1 and 2.
The amendments to the claims have necessitated new claim objections. See claim objections below for details.
The amendments to the claims have necessitated new rejections under 112(b). See 112(b) rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/21/2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details. 

The following are new objections necessitated by amendment. 
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 omits a number of grammatically necessary commas. To overcome this objection, applicant must make the following amendments.
In line 4, insert commas before and after “with a first pump”.
In line 5, insert a comma after “with a temperature control unit”.
In line 10, insert commas before and after “with a second pump”.
In line 11, insert a comma after “with the first pump”.
In line 12, insert a comma after “with the temperature control unit”.
In line 17, insert commas before and after “with the second pump”.
In line 18, insert a comma after “with the first pump”.
In line 19, insert a comma after “with the temperature control unit”.
In line 22, insert a comma after “condensing”. 
In line 28, insert commas before and after “with the second pump”.
In line 29, insert a comma after “with the third pump”. 
With regard to claim 1: In line 22, replace “the step of rising” with --the step of rinsing--.
With regard to claim 2: in line 2, replace “the method to claim 1” with --the method of claim 1--.
Appropriate correction is required.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to “a method for automatically extracting tritium”, as recited in the preamble thereof. However, claim 1 fails to recite any active method steps which clearly (i.e. explicitly) involve extracting tritium, automatically or otherwise. Therefore, it is unclear how the claimed method represents “a method for automatically extracting tritium”.
To overcome this rejection, Applicant should amend claim 1 to recite at least one active step which clearly (explicitly) involves extracting tritium.
Claim 1 recites a step of “rinsing by using a distilling fluid, wherein the step of rinsing includes with a second pump pumping a specified quantity of samples into the distillation chamber, then, with the first pump pumping a specified quantity of the distilling fluid into the distillation chamber, and with the temperature control unit, maintaining a temperature of an outer wall of the distillation chamber at the preset temperature, and replacing a collection tank containing finished products with an empty collection tank,” as well as a step of “distilling using the distilling fluid, wherein the step of distilling includes, with the second pump, further pumping a specified quantity of samples into the distillation chamber, with the first pump, pumping a specified quantity of distilling fluid into the distillation chamber, and with the temperature control unit, maintaining the distillation chamber at a preset temperature [and stopping the distilling step] when a distillation amount reaches a preset value”.
Because the steps of “rinsing” and “distilling” comprise nearly identical sub-steps, the scope of the claimed “rinsing” step has become unclear. In particular, because the claimed “rinsing” step is so named, a person having ordinary skill in the art would expect said step to include an aspect of rinsing. However, in expanding upon said step, lines 9-15 do not explicitly mention any aspect of actual rinsing. Instead, lines 9-15, by describing a step which is essentially identical to the distilling step described in lines 16-21, give the appearance that said rinsing step is merely a separate step of distilling which proceeds the claimed “distilling step”. For the purposes of examination, the claimed rinsing step has been interpreted as being satisfied by a distilling step which may or may not include any aspect of actual rinsing.
Applicant should amend claim 1 to clarify the scope of the claimed rinsing step as appropriate. Furthermore, Examiner respectfully requests that the response to this Office Action include an explanation of the rinsing step, and in particular, an explanation of specifically how said rinsing step differs from a step of distilling so as qualify as “rinsing step”. 
Claim 1 recites “distilling by using the distilling fluid, wherein the step of distilling includes, with a second pump, further pumping a specified quantity of samples into the distillation chamber… and with the temperature control unit maintaining the distillation at a preset temperature and is stopped when a distillation amount reaches a preset value,” in lines 16-21 (emphasis added).
The emphasized portion of this limitation is indefinite, as it is unclear what “is stopped when a distillation amount reaches a preset value”. Furthermore, the emphasized portion does not fit grammatically with the rest of the limitation.
Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites “delivering a condensing agent into a condensing agent circulation chamber via a lower tube and flows back into a cavity via an upper tube after being subjected to heat exchange in the condensing agent circulation chamber,” in lines 24-26 (emphasis added). 
The emphasized portion of this limitation is indefinite, as it is unclear what “flows back into a cavity via an upper tube after being subjected to heat exchange in the condensing agent circulation chamber”. Furthermore, the emphasized portion does not fit grammatically with the rest of the limitation.
Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites the limitation "the samples remaining in a sample tank" in lines 28-29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "all the samples" in line 30.  It is unclear if the limitation “all the samples” refers to each and every sample involved in the method, or if it merely refers to all of the samples which were just pumped into the distillation chamber.
From a grammatic standpoint, the former interpretation is more appropriate. However, from a technical standpoint, the later interpretation appears more in line with what Examiner perceives to be Applicant’s intentions.
Applicant should amend claim 1 to clarify as appropriate.
Claim 2 is rejected due to its dependency on indefinite claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772